El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El huracán de San Felipe que azotó esta Isla el 13 de septiembre de 1928, derribó las dos chimeneas de la planta eléctrica de la Mayagüez Light, Power & Ice Oo. AI día si-guiente los dueños de la compañía encomendaron a Agustín Fábregas y Henry Barreda la dirección técnica de la res-tauración de dichas chimeneas, para ser ejecutada tan pronto como fuera posible. No se fijó precio en el primer momento. Algunos días después se convino en que la compañía pa-garía a Fábregas y Barreda por su trabajo de dirección $1,250. Comenzó el trabajo en seguida y a los diez y nueve días como surgieran protestas del público que se encontraba *208sin luz y los dueños de la compañía estimaran que el trabajo venía realizándose en verdad con demasiada lentitud pues aun no se había concluido de montar la más pequeña de las chimeneas, encomendaron su terminación a otra persona.
Fábregas y Barreda habían percibido ya la suma de $450, y no conformes con el proceder de la compañía, iniciaron contra ella esta acción sobre daños y perjuicios por incum-plimiento de contrato, reclamando la suma de $800 o sea el resto del precio total del trabajo que se comprometieron a realizar y que según ellos comenzaron bien y fielmente y así hubieran continuado hasta su terminación a no impedírselos la demandada.
Fué el pleito a juicio y la corte por el resultado de la prueba practicada por ambas partes, estimó que la compa-ñía estuvo justificada en su actuación, siendo suficiente la cantidad pagada a los, demandantes por la parte del trabajo que llegaron a realizar.
Los demandantes apelaron señalando en su alegato la comisión de varios errores que discuten con habilidad y am-plitud.
Hemos examinado cuidadosamente la prueba y a • nues-tro juicio no hay base bastante para concluir que no fuera apreciada rectamente por el tribunal sentenciador.
Se trataba de una compañía que proporcionaba el alum-brado a Mayagüez, San Hermán, Cabo Rojo, Lajas y Hor-migueros. El trabajo se contrató para verificarse en el tér-mino más breve que fuera posible. No hay duda alguna de que los demandantes eran competentes, pero salta a la vista —por las horas de trabajo de las nóminas y por el resultado obtenido después — que marchaban con una lentitud tal que justificaba las protestas del público que obligaron a actuar a la compañía que al parecer nada perdía con la dilación por estar sus pérdidas aseguradas.
Bajo esas circunstancias, era el deber de la compañía apresurar el trabajo. Quizá antes debió haber tomado la *209determinación. La rapidez en la ejecución era nn elemento esencial en el contrato.
El artículo 1077 del Código Civil de Puerto Pico, revi-sado y publicado según lo dispuesto en la Resolución Con-junta No. 18 de 1930, (1091 anterior), dispone en lo perti-nente :
“Artículo 1077. — La facultad de resolver las obligaciones se en-tiende implícita en las recíprocas, para el caso de que uno de los obligados no cumpliere lo que le incumbe.
“El perjudicado podrá escoger entre exigir el cumplimiento o la resolución de la obligación, con el resarcimiento de daños y abono de intereses en ambos casos. También podrá pedir la resolución, aun después de haber optado por el cumplimiento, cuando éste re-sultare imposible.”
El perjudicado optó por la resolución y se ha conside-rado. que lo que pagó fué suficiente. A este respecto dice la corte de distrito en su opinión, y su conclusión está jus-tificada a nuestro juicio por la prueba, lo que sigue:
“El contrato se refería al trabajo de montura de ambas chime-neas y conectar el cañón de la chimenea número dos a las calderas., número dos y tres y colocar los gorros y los vientos. Una chime-nea tiene noventa pies y la otra ciento veinticinco; o sea un total de doscientos quince pies. Los demandantes levantaron la primera, chimenea hasta una altura de cincuenta y siete pies y medio, o. sea-un 26.74% de ambas comprendidas en el contrato. El importe- del: ajuste por los demandantes fué de mil doscientos cincuenta dólares ($1,250.00), por todas las obras. A cuenta de ellos recibieron cua-trocientos cincuenta dólares ($450.00), o sea el 36% de la tota-lidad del ajuste, habiendo ejecutado solamente un 26.74% del tra-bajo, refiriéndose a la altura de las chimeneas. El otro trabajo fué la desarticulación de los paños de la otra chimenea; pero la direc-ción técnica de este trabajo no es de mayor importancia.”

Debe confirmarse la sentewia recurrida.